COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       In re Elite Specialty Welding, LLC

Appellate case number:     01-18-00788-CV

Trial court case number: 2017-36068

Trial court:               190th District Court of Harris County

       Relator, Elite Specialty Welding, LLC, filed a petition for writ of mandamus seeking to
vacate the Honorable Debra Ibarra Mayfield’s May 4, 2018 order denying relator’s motion to
dismiss for Forum Non Conveniens. Pursuant to Texas Rule of Appellate Procedure 7.2(b), the
Court “must abate the [original] proceeding to allow the successor to reconsider the original party’s
decision.” TEX. R. APP. P. 7.2(b).
        The proceeding is ABATED and REMANDED to the trial court. Within 15 days of the
date of this order, relator is directed to obtain a hearing date, if necessary, from the trial court
coordinator and to notify all parties of such date. The hearing shall be set for a date no later than
30 days after the date of this order. The trial court coordinator shall advise the Clerk of this Court
of the hearing date as soon as it is set.
        Within 40 days of the date of this order, the district clerk shall file a supplemental clerk’s
record and reporter’s record, if any, with the ruling by the successor, the Honorable Beau A. Miller.
        This case is abated, treated as a closed case, and removed from this Court’s active docket.
This original proceeding will be reinstated on this Court’s active docket when the successor
respondent has reconsidered the original respondent’s decision and either party informs the Clerk
of this Court of the ruling with a certified copy of the order. This Court will also consider a motion
to reinstate by either party.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly___________________
                    Acting individually  Acting for the Court


Date: ___January 7, 2019___